If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



KRISTOPHER WILLIAM ROBERT WILSON,                                   FOR PUBLICATION
                                                                    May 30, 2019
               Plaintiff-Appellant,                                 9:10 a.m.

v                                                                   No. 342449
                                                                    Wayne Circuit Court
BRK, INC., and R & C LAND, INC., d/b/a                              LC No. 16-008051-NO
DIAMONDBACK SALOON,

               Defendants-Appellees.


Before: REDFORD, P.J., and MARKEY and K. F. KELLY, JJ.

MARKEY, J.

        Plaintiff Kristopher Wilson appeals by right the trial court’s order granting summary
disposition in favor of defendants BRK, Inc., and R & C Land, Inc., d/b/a Diamondback Saloon,
under MCR 2.116(C)(10) in this action arising out of plaintiff’s fall from a wheelchair when
exiting defendants’ bar. We reverse and remand for further proceedings.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        Defendants’ bar has a cement ramp that starts near handicapped parking spots, runs along
the side of the building, and gradually slopes upward to a doorway, allowing access for
physically-limited patrons. The top of the ramp meets the top of a separate stairwell, both
leading to a single set of doors into the bar. At the door’s threshold is a 3½-inch-tall, yellow-
painted step that must be navigated by handicapped and non-handicapped customers alike.
Plaintiff is confined to a wheelchair. After a visit to the bar one evening, he began to exit the
establishment with a friend, who was pushing the wheelchair. As plaintiff went through the
doorway and over the step, the wheelchair tipped forward, throwing plaintiff to the ground and
causing injuries. Plaintiff had patronized the bar on three or four previous occasions, negotiating
the step without incident with the assistance of friends.

        Plaintiff filed suit against defendants. Plaintiff alleged that the entranceway step
constituted a barrier in violation of federal, state, and local laws protecting individuals with



                                                -1-
disabilities. He further asserted that defendants were negligent and grossly negligent for failing
to maintain the premises in a reasonably safe condition, failing to warn customers about the
defect or hazard, and for failing to replace the entranceway step with a ramp. Finally, plaintiff
claimed that defendants had created a nuisance by allowing an inherently dangerous condition to
exist, placing “those on the premises in a position of peril.” Subsequently, defendants moved for
summary disposition, arguing in relevant part that plaintiff’s action sounded in premises liability,
not ordinary negligence or nuisance, that the entranceway step was open and obvious with no
special aspects, that there was no code or regulatory violation, and that the open and obvious
danger doctrine applied regardless of any regulatory or code violation.

         In his response brief, plaintiff argued that the bar’s entranceway as constructed with the
step was not in compliance with MCL 125.1351 et seq., which provide for the use of public
facilities by the physically limited and require barrier-free access. Plaintiff claimed that the open
and obvious danger doctrine does not apply to a violation of a statutory duty and further
maintained that the Stille-DeRossett-Hale Single State Construction Code Act (SCCA), MCL
125.1501 et seq., incorporated the Building Officials and Code Administrators International,
Inc., Manual (BOCA code) pursuant to MCL 125.1504(2), and that the BOCA code required,
before the bar’s construction in 1977, that at least one entranceway to a public facility be
handicap accessible. Additionally, plaintiff claimed that the Persons with Disabilities Civil
Rights Act (PDCRA), MCL 37.1101 et seq., was implicated and violated.1 Plaintiff also
contended that the step was effectively unavoidable because the step was located at the only
entrance/exit point available to a wheelchair-bound patron. Finally, plaintiff argued that some of
his claims sounded in ordinary negligence and nuisance, not premises liability, and that the open
and obvious danger doctrine does not apply to ordinary negligence and nuisance claims.

        The trial court heard defendants’ motion for summary disposition and took the matter
under advisement. The court later issued a written opinion and order granting defendants
summary disposition. The trial court ruled that the case sounded in premises liability, not
ordinary negligence, that the step was open and obvious, that there were no special aspects of the
step that would avoid application of the open and obvious danger doctrine, and that “[a]ny
alleged violation of the building code . . . does not negate the application of the open and obvious
doctrine.” The court also noted that there was no evidence that the entranceway step had ever
been found to be in violation of a statute or building code. Indeed, the trial court explained that
defendants presented undisputed evidence that the building had been inspected and approved by
state and local authorities several times since its construction in 1977 and had never been cited
for a violation. Plaintiff appeals by right.

                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW



1
  Specifically, plaintiff cited MCL 37.1102(1), which provides that “[t]he opportunity to obtain .
. . full and equal utilization of public accommodations . . . without discrimination because of a
disability is guaranteed by this act and is a civil right.”


                                                -2-
      This Court reviews de novo a trial court's ruling on a motion for summary disposition.
Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489 Mich. 157, 162; 809 NW2d 553 (2011).
We also review de novo issues of statutory construction. Estes v Titus, 481 Mich. 573, 578-579;
751 NW2d 493 (2008).

               B. ORDINARY NEGLIGENCE VERSUS PREMISES LIABILITY

        Plaintiff maintains that defendants engaged in ordinary negligence by directing
physically-limited invitees to use the entrance where a customer would be forced to encounter
the 3½-inch step or threshold. Plaintiff states that the ramp, which defendants knew would be
used for handicap access to the business, leads directly to the problematic entranceway. We note
that plaintiff does not present any appellate argument attempting to resurrect his nuisance claim.

        “It is well settled that the gravamen of an action is determined by reading the complaint
as a whole, and by looking beyond mere procedural labels to determine the exact nature of the
claim.” Adams v Adams (On Reconsideration), 276 Mich. App. 704, 710-711; 742 NW2d 399
(2007). “Michigan law distinguishes between claims arising from ordinary negligence and
claims premised on a condition of the land.” Buhalis v Trinity Continuing Care Servs, 296 Mich
App 685, 692; 822 NW2d 254 (2012). “If the plaintiff's injury arose from an allegedly
dangerous condition on the land, the action sounds in premises liability rather
than ordinary negligence; this is true even when the plaintiff alleges that the premises possessor
created the condition giving rise to the plaintiff's injury.” Id.; see also Compau v Pioneer
Resource Co, LLC, 498 Mich. 928; 871 NW2d 210 (2015). The open and obvious danger
doctrine is inapplicable to a claim of ordinary negligence. Laier v Kitchen, 266 Mich. App. 482,
484; 702 NW2d 199 (2005). “A plaintiff cannot avoid the open and obvious danger doctrine by
claiming ordinary negligence when the facts only support a premises liability claim[.]” Jahnke v
Allen, 308 Mich. App. 472, 476; 865 NW2d 49 (2014).

        Plaintiff’s lawsuit ultimately concerns an injury arising from an allegedly dangerous
condition on the land, i.e., a step that must be navigated by physically-limited patrons in order to
enter and exit the bar. Plaintiff’s effort to frame a portion of his complaint as alleging ordinary
negligence is strained. Plaintiff is essentially arguing that defendants created the dangerous
condition by directing handicapped customers to use the step. This characterization, however,
does not suffice to defeat the fact that this is a premises liability action. Buhalis, 296 Mich. App.
at 692. The trial court did not err in ruling that the portions of the complaint that plaintiff asserts
sound in ordinary negligence actually sound in premises liability.

             C. SPECIAL ASPECTS – EFFECTIVELY UNAVOIDABLE PRONG

       Plaintiff next contends that the entranceway step, which constituted a barrier to invitees
using a wheelchair, was effectively unavoidable because the doorway was the only one that a
wheelchair-bound customer could use to exit the establishment.




                                                 -3-
       An exception to the duty owed for open and obvious dangers arises
when special aspects of a condition make even an open and obvious risk unreasonable. Hoffner
v Lanctoe, 492 Mich. 450, 461; 821 NW2d 88 (2012).2 Special aspects exist when an open and
obvious hazard remains unreasonably dangerous or when it is effectively unavoidable. Id. at
461-463. The Hoffner Court further explained:

              [W]hen confronted with an issue concerning an open and obvious hazard,
       Michigan courts should hew closely to the principles previously discussed. It
       bears repeating that exceptions to the open and obvious doctrine are narrow and
       designed to permit liability for such dangers only in limited, extreme situations.
       Thus, an “unreasonably dangerous” hazard must be just that—not just a
       dangerous hazard, but one that is unreasonably so. And it must be more
       than theoretically or retrospectively dangerous, because even the most
       unassuming situation can often be dangerous under the wrong set of
       circumstances. An “effectively unavoidable” hazard must truly be, for all practical
       purposes, one that a person is required to confront under the circumstances. A
       general interest in using, or even a contractual right to use, a business's services
       simply does not equate with a compulsion to confront a hazard and does not rise
       to the level of a “special aspect” characterized by its unreasonable risk of
       harm. [Id. at 472-473 (citations omitted).]

        Plaintiff analogizes his case to the hypothetical “special aspect” situation given in Lugo v
Ameritech Corp, Inc, 464 Mich. 512, 518; 629 NW2d 384 (2001), wherein the Supreme Court
stated:

              An illustration of such a situation might involve, for example, a
       commercial building with only one exit for the general public where the floor is
       covered with standing water. While the condition is open and obvious, a customer
       wishing to exit the store must leave the store through the water. In other words,
       the open and obvious condition is effectively unavoidable.

      Wheelchair-bound customers entering and exiting the bar are forced to encounter the
step. This fact necessarily narrows our focus, leaving only one pertinent question—was the


2
  Considering whether a danger or defect is open and obvious is an integral aspect of defining the
duty owed by an invitor to an invitee. Hoffner, 492 Mich. at 460. A possessor of land does not
owe a duty to protect or warn an invitee of dangers that are open and obvious. Id. This is
“because such dangers, by their nature, apprise an invitee of the potential hazard, which the
invitee may then take reasonable measures to avoid.” Id. at 461. “Whether a danger is open and
obvious depends on whether it is reasonable to expect that an average person with ordinary
intelligence would have discovered it upon casual inspection.” Id. The required analysis
involves examination of the objective nature of the condition of the premises. Id. There is no
dispute that plaintiff was an invitee and that the step was open and obvious.




                                                -4-
hazard effectively avoidable because plaintiff could have chosen not to patronize the bar in the
first place? Our Supreme Court in Hoffner, 492 Mich. 450, held that ice on a sidewalk in front of
the only entrance to a fitness center was an avoidable open and obvious danger even though the
plaintiff had a paid membership to use the center. The Court concluded that “[a] general interest
in using, or even a contractual right to use, a business's services simply does not equate with a
compulsion to confront a hazard and does not rise to the level of a ‘special aspect[.]’ ” Id. at
472-473. The Hoffner Court noted “that the standard for ‘effective unavoidability’ is that a
person, for all practical purposes, must be required or compelled to confront a dangerous
hazard.” Id. at 469. The Supreme Court expressly abrogated this Court’s decision in Robertson
v Blue Water Oil Co, 268 Mich. App. 588, 594; 708 NW2d 749 (2005), where the panel held:

               Finally, and more significantly, plaintiff was a paying customer who was
       on defendant's premises for defendant's commercial purposes, and thus he was
       an invitee of defendant. As our Supreme Court noted, invitee status necessarily
       turns on the existence of an invitation. Defendant's contention that plaintiff should
       have gone elsewhere is simply inconsistent with defendant's purpose in operating
       its gas station. The logical consequence of defendant's argument would be the
       irrational conclusion that a business owner who invites customers onto its
       premises would never have any liability to those customers for hazardous
       conditions as long as the customers even technically had the option of declining
       the invitation. [Citations and quotation marks omitted.]

The Court in Hoffner ruled that “we reject the Robertson majority's analysis of the ‘effectively
unavoidable’ doctrine.” Hoffner, 492 Mich. at 468 n 31. Robertson would have supported
plaintiff’s position in the instant action, but that holding is no longer viable given Hoffner.

       We conclude that Hoffner dictates that we conclude that the entranceway step was
avoidable because plaintiff was not compelled to patronize the bar and confront the step. And
with respect to Lugo, we note there was no indication in the Court’s hypothetical that the water
in the building had been confronted by customers when they first entered the building.3
Therefore, Lugo does not support plaintiff’s argument. In sum, we affirm the trial court’s
determination that as a matter of law, no special aspects existed.

                                D. STATUTORY VIOLATION

        In a third and final attempt to avoid application of the open and obvious danger doctrine,
plaintiff argues that the statutory duty to provide access for physically-limited persons requires
constructing at least one barrier-free entrance/exit and that this statutory duty takes precedence
over common-law defenses such as the open and obvious danger defense. Plaintiff initially cites
MCL 125.1352(1), which provides:




3
 To view or construe the hypothetical in Lugo to the contrary would necessarily create tension
between Lugo and Hoffner.


                                               -5-
               A public facility or facility used by the public the contract for construction
       of which or the first contract for construction of a portion of which is made after
       July 2, 1974, shall meet the barrier free design requirements contained in the state
       construction code.[4]

Thus, with respect to the particular design requirements that a facility must meet to qualify as
barrier free, MCL 125.1352(1) incorporates by reference those requirements contained in the
“state construction code.” And that code—the SCCA—provides, in part, as follows:

               The code shall consist of the international residential code, the
       international building code, the international mechanical code, the international
       plumbing code, the international existing building code, and the international
       energy conservation code published by the international code council and the
       national electrical code published by the national fire prevention association, with
       amendments, additions, or deletions as the director determines appropriate. The
       director may adopt all or any part of these codes or the standards contained within
       these codes by reference. [MCL 125.1504(2).]

       Thus, according to plaintiff, the BOCA code is ultimately incorporated into the statutory
scheme. Below, plaintiff submitted part of the 1975 BOCA code covering portions of Section
316.0, which concerned the physically handicapped and aged. Section 316.3 addressed building
entrances, providing:

               At least one (1) primary entrance at each grade floor level of a building or
       structure shall be accessible from the parking lot or the nearest street by means of
       a walk uninterrupted by steps or abrupt changes in grade and shall have width of
       not less than five (5) feet and a gradient of not more than one (1) foot in twenty
       (20) feet or a ramp meeting the requirements of Section 615.0. The entrance shall
       comply with requirements of Section 612.0.

        “The open and obvious danger doctrine cannot be used to avoid a specific statutory
duty.” Kennedy v Great Atlantic & Pacific Tea Co, 274 Mich. App. 710, 720-721; 737 NW2d
179 (2007); see also Woodbury v Bruckner, 467 Mich. 922; 658 NW2d 482 (2002) (remanding
case because the open and obvious danger doctrine cannot be employed to avoid the application
of a duty established by statute), and Jones v Enertel, Inc, 467 Mich. 266, 270; 650 NW2d 334
(2002) (rejecting argument that the open and obvious danger doctrine can apply to avoid the
statutory duty to maintain sidewalks in reasonable repair5). To the extent that the trial court was



4
  MCL 125.1351(b) defines “barrier free design” as “those architectural designs which eliminate
the type of barriers and hindrances that deter physically limited persons from having access to
and free mobility in and around a building, structure, or improved area.”
5
  We note that the Legislature has since inserted language into the statute addressing a
municipality’s duty to keep sidewalks in reasonable repair, providing that a municipal
corporation may now assert common-law defenses, “including, but not limited to, a defense that


                                                -6-
of the view that the statutory-duty exception to the open and obvious danger doctrine is only
implicated in regard to a lessor’s statutory obligations under MCL 554.139, we find the court
was mistaken. It is true that a lessor or landlord cannot rely on the open and obvious danger
doctrine if a duty was violated under MCL 554.139. See Allison v AEW Capital Mgmt, LLP, 481
Mich. 419, 425 n 2; 751 NW2d 8 (2008) (“[A] defendant cannot use the ‘open and obvious’
danger doctrine to avoid liability when the defendant has a statutory duty to maintain the
premises in accordance with MCL 554.139(1)(a) or (b).”). There is no indication in the caselaw,
however, that the statutory-duty exception to the open and obvious danger doctrine is limited to
duties created under MCL 554.139. Indeed, as noted above, the statutory-duty exception was
recognized in Jones, 467 Mich. at 270, in relation to a governmental agency’s duty to maintain
sidewalks in reasonable repair.

        In support of its position that the open and obvious danger doctrine applied regardless of
plaintiff’s argument that a statutory duty existed to provide a barrier-free entranceway, the trial
court relied on Schollenberger v Sears, Roebuck & Co, 925 F Supp 1239 (ED Mich, 1996), and
Kennedy, 274 Mich. App. 710. The trial court’s reliance on these cases was misplaced.

        As a federal district court decision, Schollenberger has no binding precedential value to
this Court. See Abela v Gen Motors Corp, 469 Mich. 603, 607; 677 NW2d 325 (2004)
(“Although lower federal court decisions may be persuasive, they are not binding on state
courts.”). Furthermore, Schollenberger predated the development in Michigan law of the
principle that the open and obvious danger doctrine cannot be employed to avoid a statutory duty
or obligation. Jones, 467 Mich. at 270; Woodbury, 467 Mich. at 922; Kennedy, 274 Mich. App. at
720-721. It appears from our research that this principle was first clearly expressed in Michigan
jurisprudence in 2002 in our Supreme Court’s Jones decision. In fact, the federal court in
Schollenberger did not even examine the specific issue of whether a statutory violation obviates
application of the open and obvious danger doctrine. Accordingly, we do not find
Schollenberger relevant.

        In Kennedy, 274 Mich. App. 710, the plaintiff was injured when he slipped on crushed
grapes or grape residue on the floor of the defendants’ grocery store. After rejecting the
plaintiff’s various arguments that the hazard was not open and obvious, this Court turned its
attention to his assertion “that the open and obvious danger doctrine cannot bar recovery because
defendants breached a separate and independent duty created by the International Property
Maintenance Code.” Id. at 719. The Kennedy panel first noted:

               Neither the record nor the briefs contain any indication that the
       International Property Maintenance Code had been adopted by the municipality
       where plaintiff's accident occurred. Likewise, we find no support for plaintiff's
       assertion that a violation of the International Property Maintenance Code is
       equivalent to a violation of state statute. Nonetheless, we will address plaintiff's
       code-based arguments for purposes of this appeal. [Id. at 719 n 1.]


[a] condition was open and obvious.” MCL 691.1402a(5); 2016 PA 419, effective January 4,
2017.


                                                -7-
        The Court explained that “even in cases of code violations, the relevant inquiry remains
whether any special aspects rendered the otherwise open and obvious condition unreasonably
dangerous.” Id. at 720. The Court concluded as a matter of law that the grapes on the
supermarket floor did not create an unreasonably high risk of harm. Id. Reading somewhat
between the lines, the Kennedy panel determined that a code violation did not preclude
application of the open and obvious danger doctrine. This Court, however, then addressed the
plaintiff’s additional argument that even if the grapes were open and obvious, the defendants
violated a statutory duty to provide a safe workplace as required by the Michigan Occupational
Safety and Health Act (MIOSHA), MCL 408.1001 et seq., and administrative regulations
promulgated under MIOSHA, rendering the open and obvious danger doctrine inapplicable. Id.
at 720-721. The panel acknowledged that “[t]he open and obvious danger doctrine cannot be
used to avoid a specific statutory duty.” Id. The Court then ruled:

                MIOSHA and the regulations enacted under MIOSHA apply only to the
       relationship between employers and employees and therefore do not create duties
       that run in favor of third parties. Accordingly, MIOSHA does not impose a
       statutory duty in favor of third parties in the negligence context. Nor do
       administrative regulations enacted under MIOSHA impose duties in favor of third
       parties in the negligence context. Neither MIOSHA nor the administrative
       regulations enacted under it imposed a duty on defendants running in favor of
       plaintiff. Plaintiff may not rely on MIOSHA and the MIOSHA regulations to
       escape application of the open and obvious danger doctrine in this premises
       liability case. [Id. at 721 (citations omitted).]

       Contrary to the circumstances presented in Kennedy, the instant case entails statutory
requirements to provide handicap-accessible, barrier-free entranceways to facilities open to the
public. These requirements are plainly and directly intended to benefit and protect physically-
limited persons such as plaintiff. A barrier-free design that eliminates hindrances that deter
physically-limited persons from having access and free mobility to buildings is generally
required under MCL 125.1352(1) and MCL 125.1351(b).6 Accordingly, the trial court erred in


6
  With respect to the PDCRA, plaintiff merely cites the act for the proposition that it is the public
policy of this state to encourage the fullest participation possible in all areas of life by persons
who are physically handicapped. The PDCRA makes it unlawful for a person to “[d]eny an
individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
and accommodations of a place of public accommodation or public service because of a
disability that is unrelated to the individual's ability to utilize and benefit from the goods,
services, facilities, privileges, advantages, or accommodations or because of the use by an
individual of adaptive devices or aids.” MCL 37.1302(a). A person who alleges a violation of
the PDCRA “may bring a civil action for . . . damages[.]” MCL 37.1606(1). And the PDCRA
“shall not diminish the right of a person to seek direct and immediate legal or equitable remedies
in the courts of this state.” MCL 37.1607. Here, plaintiff’s case is not about being denied equal
enjoyment of the bar because of his disability; he enjoyed an evening of drinking and pool at the


                                                -8-
determining that the open and obvious danger doctrine applied to plaintiff’s allegations that
defendants’ entranceway step violated a statutory duty owed to persons with physical limitations.

        With respect to whether there was a statutory violation, the trial court appeared to accept
defendants’ contention that the entranceway step did not constitute a violation, as reflected in the
fact that despite numerous inspections over the years by state and federal authorities, no
violations were documented. Defendants argue that plaintiff presented no evidence showing a
statutory or code violation regarding the entranceway or step. Moreover, according to
defendants, construction plans had been reviewed and the premises had been inspected over the
years by the Barrier Free Design Board, Van Buren Township, and by Wayne County.
Defendants were never issued any violations or citations associated with the entranceway and
provided supporting documentation to that effect below.

        Plaintiff, however, submitted an unsigned and undated “Field Correction Notice” (FCN)
pertaining to the bar with the insignia of Van Buren Township at the top of the document and
which ostensibly indicated a need for a correction in regard to “B/F STEP FRONT DR.”

       A building inspector for Van Buren Township testified in her deposition that the bar fell
under the barrier-free requirements of MCL 125.1351 and MCL 125.1352. In reference to the
FCN, the inspector acknowledged that it came from the township’s files, but she could not tell
who authored the notice or when it was prepared. She additionally testified:

               Q.      [W]hat does the first line [of the FCN] say?

               A.      “BF step front door.”

               Q.      What does that mean to you?

               A.      I’m going to say barrier-free step front door.

               Q.      Does the [bar] have a barrier-free step at the front door?

               A.      From the pictures you showed me, I’m going to say no.

               Q.      And so it didn’t comply with the [FCN]?

               A.      Correct.

               Q.      And it didn’t comply with the code that we already talked about,
                       correct?

               A.      Correct.


bar. Rather, his suit encompasses a request for money damages related to a physical injury
caused by an allegedly hazardous step that was not in compliance with barrier-free statutory
mandates under MCL 125.1351 et seq., the SCCA, and the statutorily-incorporated BOCA code.


                                                -9-
The inspector could not say whether defendants ever received the FCN, and other evidence
indicates or suggests that defendants had not been sent or received it.

        Although the inspector recalled having inspected the bar in the past, she did not
remember the step. She indicated that had she noticed the step, she probably would have made a
note of it. In testifying about a walk-through of the bar in 2014, which was focused mostly on
alterations in the kitchen area, the inspector stated that no code violations were issued and that
permits were approved. This had also been the case earlier in 2014 in regard to a new deck for
the bar and a corresponding inspection. But the inspector also testified, “[T]he barrier-free might
have got missed[.]” With respect to an inspection of the bar in 2003 relative to a liquor license,
the township inspector testified that no mention was made of any code violation in connection
with the entranceway. Aside from the FCN, the inspector’s examination of the files pertaining to
the bar did not reveal any citations or violations in regard to the entranceway step.

        Defendants presented documentation showing that in 1977-1978 the Barrier Free Design
Board had granted some exceptions based on the submitted architectural plans for the facility
unrelated to the main entranceway and that the Board ultimately approved of the plans.
Defendants also submitted a 1978 letter from the Wayne County Sheriff’s Department to the
Liquor Control Commission. The letter provided, “We toured the facility at the above address,
made the necessary observations, found the building to conform to all rules, regulations and
qualifications necessary to complete the inspection and give approval.” Additionally, defendants
presented a plethora of documentation regarding building inspections that had been conducted
over the years for various reasons, none of which showed any statutory or code violations arising
from the entranceway step. It is unnecessary for us to delve into the details of those documents.

        We cannot accept the trial court’s or defendants’ logic that simply because the bar was
never issued any violations or citations relative to the step, defendants must have been in
compliance with the statutory barrier-free requirements. In response to defendants’ summary
disposition motion under MCR 2.116(C)(10), which was supported by appropriate
documentation, plaintiff, of course, was obligated to submit evidence sufficient to create a
genuine issue of material fact. MCR 2.116(G)(4). Even if we reject consideration of the FCN,
as defendants adamantly argue we must because of its multiple inadequacies, we note that the
township’s building inspector’s testimony was sufficient to create a genuine issue of material
fact regarding whether the entranceway step violates a statutory duty with respect to access for
persons with physical limitations. She testified that, as revealed in the photographs, the
entranceway was not barrier free in light of the presence of the step.

        The next issue that we address, but ultimately do not resolve, concerns whether a remedy
is available for the alleged statutory violation. Defendants argue that the statutory provisions
relied on by plaintiff do not provide independent tort remedies for his alleged physical injuries
arising from the fall; therefore, the action must be dismissed. In Allison, 481 Mich. at 426 n 3,
our Supreme Court stated:

              Although the nature and extent of plaintiff's remedy are not at issue in this
       case, we note that, typically, a plaintiff's remedy for breach of contract is limited
       to damages that arise naturally from the breach or those that were in the
       contemplation of the parties at the time the contract was made. The purpose of

                                               -10-
       this remedy is to place the nonbreaching party in as good a position as if the
       contract had been fully performed. [Citations and quotation marks omitted.]


As mentioned earlier, Allison concerned a lessor’s duties under MCL 554.139, which create
implied covenants in leases, thereby explaining the Supreme Court’s reference to remedies for
breach of contract.

        On this issue, defendants rely on Spagnuolo v Rudds #2, Inc, 221 Mich. App. 358; 561
NW2d 500 (1997), and plaintiff relies on Cebreco v Music Hall Ctr for the Performing Arts, Inc,
219 Mich. App. 353; 555 NW2d 862 (1996). We find neither case particularly helpful. Contrary
to plaintiff’s suggestion, this Court in Cebreco did not address a claim for physical injury under
the PDCRA. Rather, the issue of the plaintiff’s alleged physical injury was examined solely in
the context of a claim against police officers and the question of governmental immunity.
Cebreco, 219 Mich. App. at 355-356, 361-362.

        In Spagnuolo, the wheelchair-bound plaintiff brought suit against a restaurant owner,
alleging claims of negligence and violation of the Handicappers’ Civil Rights Act (HCRA), now
known as PDCRA. She sought damages for physical injuries that she suffered when her
wheelchair slipped off a sidewalk and flipped over while she was trying to maneuver the
wheelchair around a trash barrel outside the restaurant upon leaving the business. Spagnuolo,
221 Mich. App. at 359-360. The plaintiff asserted that she was forced to take the route involving
the sidewalk because a designated handicap door on the other side of the restaurant was either
locked or stuck, in violation of the HCRA. Id. at 362-363. This Court, in affirming summary
dismissal of the plaintiff’s lawsuit, held

               In short, plaintiff was fully accommodated during her visit to defendant's
       restaurant. Because the HCRA requires no more, plaintiff could not state a valid
       claim based on the HCRA. Specifically, no language in the HCRA provides an
       independent tort remedy for persons injured at a place of public accommodation
       because they are handicapped. Accordingly, plaintiff's HCRA claim is so clearly
       unenforceable as a matter of law that no factual development could provide a
       basis for recovery, and the trial court properly granted summary disposition of
       plaintiff's HCRA claim for defendant pursuant to MCR 2.116(C)(8). [Id. at 363
       (citations omitted).]

        At most, Spagnuolo might support a determination that plaintiff does not have a cause of
action under the PDCRA, which we have already alluded to in footnote 6 of this opinion; the
PDCRA does not fit the contours of this case that entails a physical injury. The question
becomes whether a violation of the barrier-free requirements of MCL 125.1352(1) allows or
provides for a tort remedy to compensate a party for physical injuries sustained as a result of the
violation. Because the trial court never reached the issue regarding whether a remedy is
available assuming a statutory violation, we conclude it appropriate to remand this case to allow
the parties to better develop their arguments and for the trial court to initially address that
additional issue. On remand, we direct the trial court to consider any relevant statutory
provisions and the Michigan Supreme Court’s decisions in Lash v Traverse City, 479 Mich. 180;
735 NW2d 628 (2007), Gardner v Wood, 429 Mich. 290; 414 NW2d 706 (1987), and Pompey v

                                               -11-
Gen Motors Corp, 385 Mich. 537; 189 NW2d 243 (1971), which address the issue of whether a
remedy or cause of action for money damages arises from a statutory violation.

        We reverse and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction. No party having fully prevailed on the issues presented in this appeal, we
award no taxable costs under MCR 7.219.

                                                          /s/ Jane E. Markey
                                                          /s/ James Robert Redford
                                                          /s/ Kirsten Frank Kelly




                                             -12-